[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISMISS
Under the principles of law discussed in Bolves v. Preston,68 Conn. App. 596, ___ A.2d ___ (2002) (Motion for reconsideration CT Page 5191 pending), this court concludes that it has jurisdiction over defendant Miguel Ruiz as he failed to file his motion to dismiss within thirty days of the time that he appeared in court at the hearing for a prejudgment attachment.
With respect to defendant Luis A. Ruiz, this court finds, based on the affidavit submitted at the hearing, that the writ, summons and amended complaint were not left by the state marshal at the usual place of abode of Luis A. Ruiz. Service was not effectuated and this court therefore does not have jurisdiction over Luis A. Ruiz.
The motion to dismiss is denied as to Miguel Ruiz. The motion to dismiss is granted as to Luis A. Ruiz.
THIM, J.